Citation Nr: 1217365	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  96-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 1996 and May 1996 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2005.  A transcript of the proceeding is of record.

When this case was most recently before the Board in November 2009, entitlement to service connection for neurogenic bladder was granted and entitlement to an increased rating for diverticular disease was denied.  The Board also remanded the Veteran's claim for entitlement to a compensable rating for hemorrhoids for additional development.  The case has since been returned to the Board for further appellate action.

In the November 2009 remand, the Board also directed the Appeals Management Center (AMC)/RO to resend the Veteran a statement of the case regarding the issues of entitlement to service connection for headaches, peripheral neuropathy of the upper extremities, and a back disability.  In October 2011, both the Veteran and his representative were sent a statement of the case, and were informed that they had 60 days to reply if the Veteran wished to appeal the issues.  Neither the Veteran nor his representative replied to the letter or submitted a completed VA Form 9.  In fact, in the March 2012 Written Brief Presentation, the Veteran's representative only addressed the issue of entitlement to an increased rating for hemorrhoids.  Therefore, the Board has concluded that the Veteran is not currently seeking appellate review of those issues.

Finally, the Board notes that when the case was before the Board November 2011, the Board referred the issues of entitlement to an effective date earlier than October 3, 1995, for a rating in excess of 30 percent for diverticular disease and entitlement to an effective date earlier than October 1, 1997, for a rating in excess of 10 percent for diverticular disease to the originating agency for the appropriate action.  The record before the Board does not show that these issues have been addressed by the originating agency.  Therefore, they are again referred to the originating agency for appropriate action.


FINDING OF FACT

The Veteran's hemorrhoids are manifested by not more than mild to moderate symptoms; the hemorrhoids have not been large or thrombotic, irreducible with excessive redundant tissue, evidencing frequent recurrences; and persistent bleeding with anemia or anal fissures has not been present.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the claim was initially adjudicated several years prior to the enactment of the VCAA.  The Veteran was provided with the notice required under the VCAA by a letter mailed in June 2008.  Although this notice was sent long after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384. 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, pertinent service and post-service treatment records have been obtained, adequate VA examinations were provided, and the Veteran was afforded a hearing before the undersigned.  The originating agency also substantially complied with the Board's remand by affording issuing a statement of the case on the specified issues, and re-adjudicating the Veteran's claim for an increased rating for hemorrhoids.    

The Veteran has not identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

 Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's hemorrhoids are currently rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large of thrombic hemorrhoids that are irreducible, with excessive, redundant tissue, evidencing frequent occurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding, and with secondary anemia, or with fissures.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Board notes that service connection was granted for hemorrhoids in the February 1996 rating decision as part of the Veteran's diverticular disease.  The May 1996 rating decision reflects that the Veteran's hemorrhoids were rated separately and assigned a noncompensable evaluation, effective October 3, 1995, the effective date of service connection.  The rating assigned for hemorrhoids was addressed in the May 1996 statement of the case (SOC) and in the Veteran's July 1996 substantive appeal.  However, in its November 2009 remand, the Board found that subsequent supplemental statements of the case (SSOC) only included hemorrhoids in the description of the Veteran's increased rating claim without adjudicating hemorrhoids as a separate issue.  Thus, the issue was remanded to allow the originating agency an opportunity to readjudicate the issue.

A July 2010 SSOC readjudicated the issue of entitlement to a compensable rating for hemorrhoids, ultimately continuing the Veteran's noncompensable rating.  

A November 1995 VA examination report shows that the Veteran complained of some anal leakage which was attributed to his diverticulitis.  No complaints or diagnosis of hemorrhoids was provided.  A November 1995 VA emergency room record for lower abdominal pain notes that the Veteran did not have any melena or blood in his stools.

A May 1996 digital rectal examination performed in conjunction with the Veteran's complaints of diverticulitis and neurogenic bladder shows a normal rectal examination.  An August 1996 private treatment record indicates that examination of the rectum was positive for internal hemorrhoids.

The Veteran was afforded a VA examination in December 1996.  Examination revealed external hemorrhoids with no bleeding and no palpable masses.  The Veteran was not anemic and there was no recent or current documentation of blood in his stools.  A diagnosis of external hemorrhoids was provided.

In a statement submitted by the Veteran in March 1998, the Veteran reported having occasional diarrhea and bleeding from the rectum following his discharge from service.

The report of an April 1998 VA examination related to his bladder and diverticulitis indicates that the Veteran refused a rectal examination.  There was no report of any complaints of hemorrhoids at the time of examination.  An October 1998 VA examination of the intestines showed no evidence of any fistulas, but otherwise addressed the symptoms associated with the Veteran's diverticulitis.

The Veteran was afforded a hearing before the undersigned in September 2005 during which the Veteran testified he currently had hemorrhoids but had not had a recent VA examination regarding the current severity of the disability.

The Veteran was afforded a VA examination in January 2007 at which time he reported initially developing hemorrhoids in 1992 for which he was treated conservatively with over-the-counter Preparation-H.  The Veteran stated he had continued problems with his hemorrhoids.  The Veteran denied fecal leakage and involuntary bowel movements.  The Veteran reported bleeding about two times per month.  Examination revealed a small anal fissure that was long and tender to palpation, but no active bleeding.  Some skin tags were present as the result of prior hemorrhoids.  There was no evidence of anemia, thrombosed hemorrhoids, or fecal leakage.  Diagnoses of external hemorrhoids and an anal fissure were provided.

A September 2010 examination revealed no abnormalities of the anus, or the rectal walls.  There were no fistulas noted on examination.

The Veteran was afforded a final VA examination in October 2011.  The Veteran complained of increased symptoms, and reported using Tuck's pads and Preparation-H to treat his symptoms.  Examination revealed one large external hemorrhoid and one smaller hemorrhoid.  There was no active bleeding but there was some tenderness.  The Veteran experienced flare-ups of his hemorrhoids about four times a month, lasting two to three days at a time.  There was no evidence of large or thrombotic irreducible hemorrhoids with excessive redundant tissue, persistent bleeding, secondary anemia, or fissures.  There was also no evidence of anal or perianal fistula, rectal stricture, impairment of sphincter control, rectal prolapsed, or pruritus ani.  

The Board notes that a majority of the Veteran's complaints reported throughout the appeal period appear to be focused on his neurogenic bladder and his diverticulitis.  As noted above, these issues are not currently on appeal.  Regarding the issue of entitlement to an initial compensable rating for hemorrhoids, the Board finds that the preponderance of the evidence is against a compensable rating for hemorrhoids.  

At no point during the appeal period has the evidence shown large thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  In fact, the October 2011 VA examiner explicitly stated that the Veteran had no such symptoms.  Further, while the January 2007 VA examiner found a small anal fissure and skin tags left from previous hemorrhoids, multiple fissures were not found at that time and the examination was otherwise negative.  Moreover, there was no evidence of an anal fissure on examination in October 2011.  Further, there was no evidence of excessive redundant tissue.  Additionally, there is no evidence that the Veteran experiences hemorrhoids with persistent bleeding and secondary anemia, nor is there competent evidence indicating that his hemorrhoids are causing fecal incontinence.  

Accordingly, a compensable rating is not warranted under the schedular criteria.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2008).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Accordingly, referral for extra-schedular consideration is not warranted.


ORDER


Entitlement to an initial compensable rating for hemorrhoids is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


